Detailed Office Action
Status of Application, Amendments and/or Claims
1a. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1b.	The amendment of the response filed on 24 November 2020 has been entered.   
Oath/Declaration
1c.	A properly executed inventor's oath or declaration has been received on 20 May 2020.   
Election/Restrictions:
1d.	Applicants’ election of Group I, (claims 1-9, 11-12, 14 and 22-23, 38-42), filed on 17 July 2019 is acknowledged.  
1f.	Claims 27-29, 31, 36, 37 have been cancelled without prejudice or disclaimer in the Examiner’s amendment of 02 April 2020, page 3.  Applicant’s claim set filed 24 November 2020 does not reflect this amendment and lists the claim status for these claims as being withdrawn, rather than cancelled. 
1e.	Claims 1-9, 11-12, 14, 22-23, 31, 38-42 are drawn to the elected invention and are under consideration.   

Response to Applicants’ amendment and arguments:
2. 	The following objection and rejections are withdrawn in light of Applicants’ amendment and arguments:  

2a.	The amendment has overcome the objection of claims 5, 6, 38 and 39.
et al (PG-Pub 2015/0374790, published on 31 December 2015). The Liu et al (PG-Pub 2015/0374790), reference does not teach or suggest a method for treating a neoplasia or an autoimmune or inflammatory disease in a subject, the method comprising: administering to said subject 1) an effective amount of an anti-CD38 antibody selected from isatuximab and MOR202; and 2) an effective amount of an IL15:IL-15Ra complex, thereby treating the neoplasia or autoimmune or inflammatory disease.
2c.	The amendment has overcome the rejection of claims 1-4, 7-9, 11-14, 22-23 made under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al (WO 2016/004060, published on 07 January 2016; cited on the IDS of 08/14/2020). The Liu et al (WO 2016/004060), reference does not teach or suggest a method for treating a neoplasia or an autoimmune or inflammatory disease in a subject, the method comprising: administering to said subject 1) an effective amount of an anti-CD38 antibody selected from isatuximab and MOR202; and 2) an effective amount of an IL15:IL-15Ra complex, thereby treating the neoplasia or autoimmune or inflammatory disease.

New Rejections:

Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

4a.	Claims 1-9, 11-12, 14, 22-23, 39-42 are rejected under 35 U.S.C. 103(a) as being unpatentable over Liu et al (PG-Pub 2015/0374790, published on 31 December 2015) in view of Boxhammer et al, (57th ASH annual meeting; session 652; December 2015; Vol. 126, No. 23, abstract # 3015) .  
The instant claims 1-9, 11-12, 14, 22-23, 39-42 encompass a method for treating a neoplasia or an autoimmune or inflammatory disease in a subject, the method comprising, administering to said subject an effective amount of an anti-CD38 antibody (MOR202 or isatuximab) and an effective amount of an IL-15: IL-15Rα Su/Fc complex, (ALT-803), thereby treating the neoplasia, autoimmune or inflammatory disease.
Liu et al disclose a method for treating a neoplasia, autoimmune disease or an infection by administering to the subject an effective amount of an anti-CD38 antibody and an effective amount of a pharmaceutical composition comprising an IL-15N72D:IL-15R.alpha.Su/Fc complex (ALT-803), wherein the ALT-803 comprises a dimeric IL-15R.alpha.Su/Fc and two IL-15N72D molecules; wherein the IL-15N72D molecule comprises SEQ ID NO: 3 and the IL-15R.alpha.Su/Fc comprises SEQ ID NO: 6; 
However, the Liu et al reference does not teach that the anti-CD38 is MOR202 or isatuximab. 
Boxhammer et al teach that anti-CD38 antibody, MOR202, (alone or in combination with different antineoplastic compounds) significantly improved survival compared with vehicle control in a mouse multiple myeloma model, (see page 2, under results).  
It would have been obvious to the person of ordinary skill to modify the method of the Liu et al reference by administering ALT-803 in combination with the anti-CD38 antibody, MOR202, of Boxhammer et al to treat cancer, because both ALT-803 and MOR202 are taught to have anti-tumor activities.  Moreover, one skilled in the art would be motivated to substitute the daratumumab anti-CD38 antibody of Liu with the MOR202 antibody of Boxhammer, because the Boxhammer et al reference teaches that MOR202 acts synergistically in vivo in combination with different compounds representative of classes of agents commonly used in the treatment of hematologic malignancies, (see page 3 and figure 1). Furthermore, the substitution of one known anti-CD38 antibody for another yields predictable results (see KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)). Moreover, although Boxhammer human subject, however, mice and humans are both mammals and absent evidence to the contrary, administration of MOR202 to a human subject in need thereof would be obvious to one skilled in the art in view of Boxhammer et al.  Furthermore, in considering the disclosure of a reference, it is proper to take into account not only specific teaching of the reference but also the inferences which one skilled in the art would be reasonably be expected to draw therefrom (In re Preda, 401 F.2d 825, 159 USPQ 342, 344 (CCPA 1968)).  Also, a reference must be considered, under 35 U.S.C. 103, not only for what it expressly teaches but also for what it fairly suggests; all disclosures of prior art, including unpreferred embodiments, must be considered in determining obviousness (In re Burckel  201 USPQ 67 (CCPA 1979)).
One of ordinary skill in the art would have been motivated to combine the teachings of Liu et al and Boxhammer et al, because both references teach that their molecule is effective in the treatment of cancer.  “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); MPEP 2144.06.  
Therefore, the claimed invention as a whole was clearly prima facie obvious over the prior art.

et al (PG-Pub 2015/0374790, published on 31 December 2015) in view of Vij et al, (Journal of Clinical Oncology, 2015, Vol. 34, No. 15) .  
The instant claims 1-9, 11-12, 14, 22-23, 38-42 encompass a method for treating a neoplasia or an autoimmune or inflammatory disease in a subject, the method comprising, administering to said subject an effective amount of an anti-CD38 antibody (MOR202 or isatuximab) and an effective amount of an IL-15: IL-15Rα Su/Fc complex, (ALT-803), thereby treating the neoplasia, autoimmune or inflammatory disease.
Liu et al disclose a method for treating a neoplasia, autoimmune disease or an infection by administering to the subject an effective amount of an anti-CD38 antibody and an effective amount of a pharmaceutical composition comprising an IL-15N72D:IL-15R.alpha.Su/Fc complex (ALT-803), wherein the ALT-803 comprises a dimeric IL-15R.alpha.Su/Fc and two IL-15N72D molecules; wherein the IL-15N72D molecule comprises SEQ ID NO: 3 and the IL-15R.alpha.Su/Fc comprises SEQ ID NO: 6; wherein the antibody is anti-CD38, (daratumumab), (see paragraph 005, 007, 0019, 0020, 0053, 0128). Liu et al disclose an effective dose of the complex is between 0.1 µg/kg and 100 mg/kg and may be administered to humans systemically, intravenously, subcutaneous, intramuscularly, intraperitoneally, intravesically, or by installation (paragraphs 0010, 0012, 0015, 0115-0117).  Also, Liu et al teach SEQ ID NO:3 and 6 as recited in instant claims 7 and 8, (see claims 2 and 3).     
However, the Liu et al reference does not teach that the anti-CD38 is MOR202 or isatuximab. 

It would have been obvious to the person of ordinary skill to modify the method of the Liu et al reference by administering ALT-803 in combination with the anti-CD38 antibody, isatuximab, of Vij et al to treat cancer, because both ALT-803 and isatuximab are taught to have anti-tumor activities.  Moreover, one skilled in the art would be motivated to substitute the daratumumab anti-CD38 antibody of Liu with isatuximab as taught by Vij, because the Vij et al reference teaches that isatuximab is tolerated and clinically active.  Furthermore, the substitution of one known anti-CD38 antibody for another yields predictable results (see KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
One of ordinary skill in the art would have been motivated to combine the teachings of Liu et al and Vij et al, because both references teach that their molecule is effective in the treatment of cancer.  “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); MPEP 2144.06.  
Therefore, the claimed invention as a whole was clearly prima facie obvious over the prior art.

4c.	Claims 1-9, 11-12, 14, 22-23, 38-42 are rejected under 35 U.S.C. 103(a) as being unpatentable over Liu et al (PG-Pub 2015/0374790, published on 31 December 2015) in view of Lee et al, (Hematology, 02 December 2016, Vol. 2016, No. 1, pages 512-520) .  
The instant claims 1-4, 7-9, 11-14, 22-23 encompass a method for treating a neoplasia or an autoimmune or inflammatory disease in a subject, the method comprising, administering to said subject an effective amount of an anti-CD38 antibody (MOR202 or isatuximab) and an effective amount of an IL-15: IL-15Rα Su/Fc complex, (ALT-803), thereby treating the neoplasia, autoimmune or inflammatory disease.
Liu et al disclose a method for treating a neoplasia, autoimmune disease or an infection by administering to the subject an effective amount of an anti-CD38 antibody and an effective amount of a pharmaceutical composition comprising an IL-15N72D:IL-15R.alpha.Su/Fc complex (ALT-803), wherein the ALT-803 comprises a dimeric IL-15R.alpha.Su/Fc and two IL-15N72D molecules; wherein the IL-15N72D molecule comprises SEQ ID NO: 3 and the IL-15R.alpha.Su/Fc comprises SEQ ID NO: 6; wherein the antibody is anti-CD38, (daratumumab), (see paragraph 005, 007, 0019, 0020, 0053, 0128). Liu et al disclose an effective dose of the complex is between 0.1 µg/kg and 100 mg/kg and may be administered to humans systemically, intravenously, subcutaneous, intramuscularly, intraperitoneally, intravesically, or by installation (paragraphs 0010, 0012, 0015, 0115-0117).  Also, Liu et al teach SEQ ID NO:3 and 6 as recited in instant claims 7 and 8, (see claims 2 and 3).     
However, the Liu et al reference does not teach that the anti-CD38 is MOR202 or isatuximab. 
 MOR202 and isatuximab are plasma cell surface targets of monoclonal antibodies that have already demonstrated significant clinical activity either alone or in combination with other approved myeloma drugs such as dexamethasone, (see page 512, column 2 and 518, column 1). The reference teaches that isatuximab (unlike the daratumumab of Liu et al.) possesses direct cytotoxic activity in the absence of crosslinking agents or immune effector cells and that it also induces more potent inhibition of CD38 enzymatic activity relative to other clinically relevant anti-CD38 antibodies, (see page 518, column 1, 1st paragraph).  The reference also teaches that MOR202 is effective and has rare infusion related reactions, (IRR), (see page see page 518, column 1, 3rd paragraph).
It would have been obvious to the person of ordinary skill to modify the method of Liu et al reference by administering ALT-803 in combination with the anti-CD38, (MOR202 or isatuximab) of Lee et al to treat cancer, because both ALT-803 and anti-CD38 antibodies, MOR202 and isatuximab are taught to have anti-tumor activities.  Moreover, one skilled in the art would be motivated to substitute the daratumumab anti-CD38 antibody of Liu with either isatuximab or MOR202, because the Lee et al reference teaches that isatuximab possesses direct cytotoxic activity in the absence of crosslinking agents or immune effector cells and that MOR202 is effective and has rare IRR.  Furthermore, the substitution of one known anti-CD38 antibody for another yields predictable results (see KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
One of ordinary skill in the art would have been motivated to combine the teachings of Liu et al and Lee et al, because both references teach that their molecule is In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); MPEP 2144.06.  
Therefore, the claimed invention as a whole was clearly prima facie obvious over the prior art.
Closest Prior Art:	 
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

5a.	Raab et al, (The American Society of Hematology, 2015, session 653; December 2015; Vol. 126, No. 23).  Raab et al teach phase I/IIa study for MOR202, (anti-CD38 antibody). The reference teaches that MOR202 was administered to in combination with DEX, and that the antibody was safe and well tolerated, (see page 2). 

Conclusion:

6.	No claim is allowed. 

Advisory Information:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOZIA M HAMUD whose telephone number is (571)272-0884.  The examiner can normally be reached on Monday-Friday 8AM-4:30Pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FOZIA M HAMUD/Examiner, Art Unit 1647                                                                                                                                                                                                        18 February 2021
/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647